Title: From George Washington to Henry Knox, 29 February 1792
From: Washington, George
To: Knox, Henry



Dear Sir,
Wednesday 29th Feb. 1792

That General St Clair may not think his letters (enclosed) to me, have been unattended to, or slighted, I wish such an answer as will do for publication may be prepared—conformably—to the Sentimts which seemed to be entertained of the matter when the subject was before us the other day. I am always Yrs

Go: Washington


P.S. To say neither too much, nor too little, in the answer will be a matter of some difficulty under the existing circumstances of Genl St Clairs case.

